Citation Nr: 0600242	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.  The appellant is the veteran's current spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In her May 2004 substantive appeal, the appellant had 
requested a Board hearing.  A videoconference hearing before 
the Board was scheduled for May 2005.  However, in early May 
2005, the appellant withdrew her request for a hearing.

This case was previously before the Board in June 2005, at 
which time the case was remanded for additional evidentiary 
development.  The requested development has been undertaken, 
and the case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran was awarded a 100 percent permanent schedular 
rating for a service-connected disability effective from May 
22, 1989, and eligibility to Chapter 35 benefits was 
established effective from that date.

2.  By law, the delimiting date for the period of eligibility 
for educational benefits was May 22, 1999.

3.  The veteran and the appellant married in July 2003.

4.  In September 2003, the appellant filed a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date, subsequent to May 22, 1999, for use of 
education benefits under Chapter 35, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2005), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. at 426, 430.

II.  Factual Background

The veteran served on active duty from March 1966 to February 
1970.  The record reflects that he has been in receipt of a 
total disability rating based upon individual unemployability 
(TDIU) resulting from service-connected disabilities, from 
May 1982 to the present time, and the record indicates that 
he has a total disability permanent in nature resulting from 
a service-connected disability, warranting the grant of 
entitlement to Chapter 35 educational assistance benefits 
effective from May 22, 1989.  The appellant has reported that 
she is the veteran's fifth wife, and the record reflects that 
she and the veteran were married in July 2003.  

In September 2003, the appellant filed a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance.  In a decision from the RO issued in October 
2003, she was notified that VA could not approve her claim 
for Chapter 35 educational benefits.  The RO explained that 
the claim was denied because educational benefits were only 
payable for a period of 10 years following the date 
eligibility was established.  In this case, it was noted that 
eligibility was initially established on May 22, 1989, and 
that therefore the ending date for use of those benefits was 
May 22, 1999.  

A January 1988 rating decision stated that basic eligibility 
to educational benefits under Chapter 35 was established 
except as to permanency.  The record also contains an April 
1990 statement from the RO indicating that the veteran was 
rated as unemployable due to service-connected disabilities, 
and was permanently and totally disabled.  Other information 
on file shows that the effective date of the veteran's 
permanent and total rating was May 22, 1989.

The record also includes an Education Master Record Status 
which reflects that that one of the veteran's former spouses 
was granted entitlement to Chapter 35 educational assistance 
benefits, and utilized these benefits from 1992 until March 
1994.  The record showed that the delimiting date was May 22, 
1999.  

In a February 2004 Notice of Disagreement, the appellant 
argued that she was being unfairly penalized for being the 
veteran's fifth wife.  

III.  Governing Legal Criteria

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).  

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) 
(West 2002); 38 C.F.R. § 21.3046(a).  Educational assistance 
shall not exceed 10 years after one of the following last 
occurs:

(A) The date on which the Secretary first finds the 
spouse from whom eligibility is derived has a 
service-connected total disability permanent in 
nature.

(B) The date of death of the spouse from whom 
eligibility is derived who dies while a total 
disability evaluated as permanent in nature was in 
existence.

(C) The date on which the Secretary determines that 
the spouse from whom eligibility is derived died of 
a service-connected disability.

38 U.S.C. § 3512(b)(1) (West 2002); see also 38 C.F.R. § 
21.3021(a) (2005).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a)(i-iv); see also 38 U.S.C.A. § 
3512 (b)(2).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i).  Application for an extension must 
be made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2) (West 2002).

IV.  Analysis

The appellant's purported eligibility for Chapter 35 benefits 
in this case derives from her status as the spouse of a 
permanently and totally disabled veteran, by dint of whose 
active military service the benefit initially became 
available.  The Board has carefully reviewed the evidence of 
record, and finds that, as a matter of law, the evidence is 
against extending the delimiting date beyond May 22, 1999.  

The evidence in this case clearly establishes that the 
eligibility period for educational benefits under Chapter 35 
for a spouse of the veteran extended from May 22, 1989, to 
May 22, 1999.  That period had expired several years prior to 
the 2003 marriage of the veteran and his present wife, who is 
the appellant.  Moreover, inasmuch as the appellant never 
established status as a spouse eligible for Chapter 35 
benefits, the provisions of 38 C.F.R. § 21.3407 are not 
applicable; nor as a practical matter could the appellant 
have filed an application for extension within a year after 
the delimiting period, as she was not even married to the 
veteran at that time.  The Board has reviewed the record 
fully, with recognition of the appellant's contentions.  
However, the appellant's claim must be denied.  There is no 
statutory or regulatory provision allowing for an extension 
of the delimiting date so as to create eligibility for the 
appellant, based on the reasons asserted.  The Board has no 
legal authority to award the appellant entitlement to Chapter 
35 educational benefits after the delimiting date has passed.

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date.  See.  
In that case, the issue revolved around 38 U.S.C.A. 
§ 3512(b)(1), which addresses when the 10-year delimiting 
period will expire.  There are three dates beyond which 
educational assistance may not be provided.  38 U.S.C.A. 
§ 3512(b)(1).  In Ozer, the spouse had been granted 
educational assistance benefits based upon the RO's 
determination that the veteran had a service-connected 
disability that was permanent in nature.  See also 38 
U.S.C.A. § 3512(b)(1)(A).  VA had found that the spouse's 
eligibility had expired, since 10 years had passed since the 
RO had determined that the veteran had a service-connected 
disability that was permanent in nature.  However, the Court 
noted that, under the provisions of 38 U.S.C.A. § 3512(b)(1), 
educational assistance eligibility shall not exceed 10 years 
"after whichever of the following last occurs."  Over a 
dissent, the Court interpreted the statute as meaning that 
the specified occurrences both were following the veteran's 
death, and that the 10-year period did not begun to run as to 
cases in which the veteran was still alive.  

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court of Appeals for Veterans Claims rendered the Ozer 
decision on February 6, 2001.  However, subsequently, there 
has been a change in the law under 38 U.S.C.A. § 3512 which 
specifically affects this claim.  See Public Law No 107-103, 
§ 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law 
addresses the eligibility of a spouse or surviving spouse for 
educational assistance under Chapter 35 of Title 38, United 
States Code, who files a claim after December 27, 2001.  In 
effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims such as 
the appellant's brought after that date.  

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A. § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category.  In some cases, including this one, the delimiting 
period has already run, past and the individual is no longer 
eligible for benefits.  The changes made under Public Law 
107-103, codified at 38 U.S.C.A. § 3512, are applicable to 
the appellant's claim, as the law is clear that it applies 
only to a determination of the eligibility of a spouse or 
surviving spouse made on or after the date of the enactment 
of that statute (Dec. 27, 2001).  The appellant herein filed 
her claim in September 2003.  

Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility.  In conclusion, there is 
no legal basis upon which to grant the claim of entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, beyond May 22, 1999.  To the extent 
that the law is dispositive, the claim is denied on the basis 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35 of Title 38, United States Code, beyond May 22, 
1999, is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


